Citation Nr: 1417949	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to additional educational assistance benefits, in excess of 18 months and 28 days, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2012 the Veteran withdrew his request for a Board hearing.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's December 2002 claim for Chapter 31 benefits and the January 2003 rating decision granting this claim are part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran previously used 29 months and 2 days of entitlement under the Chapter 31 Vocational Rehabilitation and Employment Program; there were 18 months and 28 days remaining on his entitlement in August 2009.

2. Under VA law, the Veteran is not entitled to more than 48 months of VA educational assistance benefits under a combination of the Chapters 31 and 33 programs.  



CONCLUSION OF LAW

The Veteran has no legal entitlement to additional educational assistance benefits, in excess of 18 months and 28 days, under the provisions of Chapter 33, Title 38, United States Code.  38 U.S.C.A. §§ 3312(a), 3695(a)(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020(a)(b), 21.9550(a)(2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

This case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist a veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the veteran in substantiating the claim.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362 (2001).

The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

In December 2002 the Veteran applied for benefits under the Chapter 31 Vocational Rehabilitation and Employment Program (hereinafter Chapter 31), which the RO granted in a January 2003 rating decision.  VA records show that the Veteran received payment for education benefits for 29 months and 2 days.  The Veteran in his March 2011 Form 9 appeal stated that VA confused his Chapter 31 benefits with benefits were paid under the Chapter 35 program.  A computer generated print-out associated with the paper file shows that the Veteran had "29-02" entered for Chapter 35 benefits and "29-02" for "Other" benefits.  The notation indicating that the Veteran used 29 months and 2 days of Chapter 35 benefits appears to be a technical error as Chapter 35 benefits are education benefits paid to the Veteran's survivors and dependents.  Further, the computer generated print-out also shows that "29-02" arose from a claim filed in December 2002.  As discussed above, in December 2002 the Veteran filed a claim for Chapter 31 benefits.  Moreover, a subsequent March 2011 summary of benefits clearly attributes the 29 months and 2 days of education benefits to the Veteran's participation in the Chapter 31 program, which the Veteran used as of August 1, 2009.  For these reasons the Board finds that the Veteran used 29 months and 2 days of education benefits through the Chapter 31 program.  The Veteran is not disputing that he received less than 29 months and 2 days of education benefits.  

In February 2011, the Veteran applied for Post-9/11 GI Bill Chapter 33 educational assistance benefits.  The Veteran's basic eligibility for Chapter 33 educational assistance benefits is not at issue, as VA has found him eligible to receive benefits for a period of 18 months and 28 days.  This case essentially concerns the determination of the amount of benefits an individual may be entitled to under Chapter 33 (Post-9/11 GI Bill) after receiving educational benefits under another educational program.

Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. Chapter 33, subject to the provisions of § 21.4020.  38 U.S.C.A. § 3312(a); 38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020(a).  While in some circumstances a person may receive additional assistance beyond 48 months under Chapter 31 in combination with another program, there is no provision that entitles the individual to additional periods of entitlement under Chapter 33 on top of 48 total months of combined 

benefits with Chapter 31.  38 U.S.C.A. §§ 3312(a), 3695(a)(b); 38 C.F.R. 
§§ 21.4020(a)(b), 21.9550(a). 

In March 2011the Veteran has asserted that he should be entitled to more time than 18 months and 28 days based on his length of active duty service.  In July 2011 he stated that he has been unable to find employment for the last 2 years and with more time to complete his education he would have more opportunities to find employment.  The Board is sympathetic to the Veteran's claim, however the Board is bound by the law.  

The law is dispositive based upon a maximum aggregate period of 48 months for an education program under Chapter 33 combined with another education program, to include a program under Chapter 31.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim and therefore, the Veteran's claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional educational assistance benefits, in excess of 18 months and 28 days, under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


